DETAILED ACTION
This action is in response to the initial filing dated 2/25/2021.  Claims 1-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 2/25/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 2/25/2021.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve seat positioned on a bi-stable membrane (claim 15) and the valve seat further comprises a bi-stable membrane (claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-27 contains the following informalities:  
Claim 1 recites the limitation “a metastable state” in lines 10-11.  Claim 1 also recites “a metastable state” in line 1.  It appears that the recitation of “a metastable state” in lines 10-11 should be “the metastable state”.
Claims 2-16 each recite the limitation “a metastable state” in the respective line 1 of each claim.  Claims 2-16 depends from claim 1, either directly or indirectly.  Claim 1 recites “a metastable state” in line 1.  It appears that the limitations of “a metastable state” in the respective line 1 of each of the claims 2-16 should be “the metastable state”.
Claim 3 recites the limitation “the interfering mechanism” in line 3.  Claim 3 depends indirectly from claim 1.  Claim 1 recites the limitation “an interference mechanism” in line 9.  It appears that the recitation of “the interfering mechanism” in line 3 of claim 3 should be “the interference mechanism”.
Claim 5 recites the limitation “the interfering mechanism” in lines 1-2.  Claim 5 depends indirectly from claim 1.  Claim 1 recites the limitation “an interference mechanism” in line 9.  It appears that the recitation of “the interfering mechanism” in lines 1-2 of claim 5 should be “the interference mechanism”.
Claim 5 recites the limitation “a lip, an edge, or groove” in line 2.  It appears that the recitation of “a lip, an edge, or groove” should be “a lip, an edge, or a groove”.
Claim 6 recites the limitation “the interfering mechanism” in lines 1-2.  Claim 6 depends indirectly from claim 1.  Claim 1 recites the limitation “an interference mechanism” in line 9.  It appears that the recitation of “the interfering mechanism” in lines 1-2 of claim 6 should be “the interference mechanism”.
Claim 6 recites the limitation “comprises a slope or taper” in line 2.  It appears that the recitation of “comprises a slope or taper” should be “comprises a slope or a taper”.
Claim 7 recites the limitation “the interfering mechanism” in line 2.  Claim 7 depends indirectly from claim 1.  Claim 1 recites the limitation “an interference mechanism” in line 9.  It appears that the recitation of “the interfering mechanism” in line 2 of claim 7 should be “the interference mechanism”.
Claim 8 recites the limitation “the interfering mechanism” in line 3.  Claim 8 depends indirectly from claim 1.  Claim 1 recites the limitation “an interference mechanism” in line 9.  It appears that the recitation of “the interfering mechanism” in line 3 of claim 8 should be “the interference mechanism”.
Claim 12 recites the limitation “the interfering mechanism” in lines 1-2.  Claim 12 depends indirectly from claim 1.  Claim 1 recites the limitation “an interference mechanism” in line 9.  It appears that the recitation of “the interfering mechanism” in lines 1-2 of claim 12 should be “the interference mechanism”.
Claim 12 recites the limitation “a metastable state” in line 3.  Claim 12 depends indirectly from claim 1.  Claim 1 recites “a metastable state” in line 1.  It appears that the recitation of “a metastable state” in line 3 of claim 12 should be “the metastable state”.  
Claim 14 recites the limitation “the interfering mechanism” in lines 1-2.  Claim 14 depends indirectly from claim 1.  Claim 1 recites the limitation “an interference mechanism” in line 9.  It appears that the recitation of “the interfering mechanism” in lines 1-2 of claim 14 should be “the interference mechanism”.
Claim 17 recites the limitation “a metastable state” in line 6.  Claim 17 also recites “a metastable state” in lines 1-2.  It appears that the recitation of “a metastable state” in line 6 should be “the metastable state”.
Claim 19 recites the limitation “applying a first force” in line 1.  Claim 19 depends from claim 17.  Claim 17 recites the limitation “applying a first force” in line 5.  It appears that the recitation of “applying a first force” in line 1 of claim 19 should be “applying the first force”.
Claim 19 recites the limitation “comprises the step of placing” in line 2. It appears that the recitation of “comprising the step of placing” should be “comprising a step of placing”.
Claim 20 recites the limitation “applying a first force” in line 2.  Claim 19 depends indirectly from claim 17.  Claim 17 recites the limitation “applying a first force” in line 5.  It appears that the recitation of “applying a first force” in line 2 of claim 20 should be “applying the first force”.
Claim 20 recites the limitation “comprises the step of positioning” in line 3.  It appears that the recitation of “comprises the step of positioning” should be “comprises a step of positioning”.
Claim 21 recites the limitation “comprises the step of pulling” in line 3.  It appears that the recitation of “comprises the step of pulling” should be “comprises a step for pulling”.
Claim 22 recites the limitation “applying a second force” in line 1.  Claim 22 depends indirectly from claim 17.  Claim 17 recites the limitation “applying a second force” in line 8.  It appears that the recitation of “applying a second force” in line 1 of claim 22 should be “applying the second force”.
Claim 22 recites the limitation “comprises the step of removing” in line 2.  It appears that the limitation of “comprises the step of removing” should be “comprises a step of removing”.
Claim 23 recites the limitation “applying a first force” in line 1.  Claim 23 depends from claim 17.  Claim 17 recites the limitation “applying a first force” in line 5. It appears that the recitation of “applying a first force” in line 1 of claim 23 should be “applying the first force”.
Claim 23 recites the limitation “comprises the step of placing” in line 2.  It appears that the limitation of “comprises the step of placing” should be “comprises a step of placing”.
Claim 24 recites the limitation “comprises the step of removing” in line 2.  It appears that the limitation of “comprises the step of removing” should be “comprises a step of removing”.
Claim 25 recites the limitation “applying a first force” in line 1.  Claim 25 depends from claim 17.  Claim 17 recites the limitation “applying a first force” in line 5.  It appears that the recitation of “applying a first force” in line 1 of claim 25 should be “applying the first force”.
Claim 25 recites the limitation “comprises the step of moving” in line 2.  It appears that the limitation of “comprises the step of moving” should be “comprises a step of moving”.
Claim 26 recites the limitation “comprises the step of sliding or snapping” in line 3.  It appears that the limitation of “comprises the step of sliding or snapping” should be “comprises a step of sliding or snapping”.
Claim 27 recites the limitation “the step of applying a second force to the same one” in lines 2-3.  Claim 27 depends from claim 26.  Claim 26 recites the limitation “the step of applying a second force to the same one” in lines 2-3.  It appears that the recitation of “the step of applying a second force to the same one” in lines 2-3 of claim 27 should be “the step of applying the second force to the same one”.
Claim 27 recites the limitation “comprises the step of switching” in line 3.  It appears that the limitation of “comprises the step of switching” should be “comprises a step of switching”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 21, 24, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the resilient member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the interference feature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the step of applying a second force to the same one of the first or second arms" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the step of applying a second force to the same one of the first or second arms" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “a valve seat” in lines 1-2.  Claim 26 depends from claim 25.  Claim 25 recites the limitation “a valve seat” in line 2.  Is the recitation of “a valve seat” in claim 26 referring to the same structural element as the recitation of “a valve seat” in claim 25?  Is the recitation of “a valve seat” in claim 26 referring to a different structural element than the recitation of “a valve seat” in claim 25?  Claim 26 will be treated as if the recitation of “a valve seat” in claim 26 refers to the same structural element as the recitation of “a valve seat” in claim 25 and that the recitation of “a valve seat” in claim 26 should be “the valve seat”.
Claim 26 recites the limitation “the step of applying a second force to the same one of the first or second arms” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 16-22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (EP 3202441 A1).  Claim(s) 8, 21 and 26 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Lee reference discloses a dual-latching valve operable in a metastable state, comprising: a) first and second compressible tubes (tubes 31 and 32); b) first and second valve arms (arms 51 and 52) positioned adjacent to the first and second tubes (see figure 5), respectively, and thereby forming first and second valves; c) a valve mechanism (20) operable to selectively open and close the first and second valves by selectively engaging with the first and second valve arms wherein only one of the first and second valves is open at a time (see figure 11 for the first tube 31 being open while the second tube 32 is closed; see figure 10 for the first tube 31 being closed while the second tube 32 is open); and d) an interference mechanism (50) positioned to engage at least one of the first and second valve arms whereby the dual latching valve enters [the] metastable state (it is considered that the metastable state is provided when the valve mechanism is placed into the position in which the first arm 51 and the second arm 52 are located in the flats 54A and 54B, respectively, as depicted in figure 8) allowing fluid flow simultaneously through the first and second valves.  
In regards to claim 2, the Lee reference discloses wherein the dual latching valve is operable on one or more flow paths (it is considered that the flow path through the first tube 31 and the second tube 32 constitute two flow paths).
In regards to claim 3, the Lee reference discloses wherein the valve mechanism (20) is adapted to receive at least the first valve arm (51) and the second valve arm (52) to form [the interference mechanism]  (50) in order to create the metastable state (considered the state depicted in figure 8).
In regards to claim 4, the Lee reference discloses wherein at least one of the first valve arm (51) and the second valve arm (52) comprises a resilient material (45; considered the arms of the element 45 that lead to the central portion having the point P1 (as depicted in figure 6 and figure 7) constitute the resilient material/member).
In regards to claim 5, the Lee reference discloses wherein [the interference mechanism] comprises a groove (it is considered that the flats 54A and 54B constitute grooves) to aid in retention of the metastable state.
In regards to claim 6, the Lee reference discloses wherein [the interference mechanism] comprises a taper (it is considered that the transition from the flats 54A and 54B to the outer circumference of the valve mechanism 20 constitutes a taper) that aids in the termination of the metastable state.
In regards to claim 7, the Lee reference discloses wherein stable operation (considered normal operation of the dual latching valve) of the valve moves [the interference mechanism] to create a gap (it is considered that the gaps 55A and 55B create a gap when the first arm 51 and the second arm 52 are received in the respective gaps; further, it is considered that the surfaces 54A and 54B create a gap with the first arm 51 and the second arm 52 that receives the first arm 51 and the second arm 52 as depicted in figure 8) that is wider than the valve arm.
In regards to claim 8, the Lee reference discloses wherein the resilient member (considered the arms of the element 45 that lead to the central portion having the point P1 (as depicted in figure 6 and figure 7) constitute the resilient member) forces the first or second valve arm into the gap created by the movement of [the interference mechanism], thereby terminating the metastable state (the movement of the first and second valve arms by the resilient material permits the first and second valve arms to terminate the metastable state).
In regards to claim 9, the Lee reference discloses wherein the valve mechanism is configured to be movable out of the way (by rotation of the valve mechanism 20), thereby terminating the metastable state.
In regards to claim 10, the Lee reference discloses wherein the valve mechanism (20) is configured to first close one valve (considered the position of the valve mechanism as depicted in figure 10) and then release the second valve arm (52) to terminate the metastable state (considered the position of the valve mechanism as depicted in figure 9).
In regards to claim 11, the Lee reference discloses wherein the valve mechanism (20) comprises a cam (50).
In regards to claim 12, the Lee reference discloses wherein [the interference mechanism] comprises a removable obstruction (it is considered that the side surfaces of the valve mechanism on opposite sides of the flats 54A and 54B constitute a removable obstruction) configured to place the valve in a metastable state (considered the position depicted in figure 8).
In regards to claim 14, the Lee reference discloses wherein [the interference mechanism] comprises a movable valve seat (considered the valve seats 41 and 42; which are considered to be movable relative the valve mechanism 20 and the flats 54A and 54B that is rotatable) configured to relieve compression of at least the first or second tube (see figure 8 for the compression on the first tube 31 and second tubes 32 being removed).
In regards to claim 16, the Lee reference discloses wherein a valve seat (considered the flats 54A and 54B), wherein a sliding (by rotating the valve mechanism 20 relative to the body 10A) the valve seat into position with a locking mechanism (14) terminates the metastable state (when the valve mechanism is rotated to a position in figure 9, figure 10 and figure 11).
Regarding claim 17, the Lee reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a dual latching valve to control a flow through wherein the dual latching valve is operable in a metastable state (considered the state depicted in figure 8), wherein the dual latching valve includes a first tube (31) and adjacent first arm (51) to form a first valve, and a second tube (32) and adjacent second arm (52) to form a second valve, wherein a first force (considered a force of the fluid within the first tube 31 and/or the second tube 32 to move the first arm 51 and/or second arm 52 toward the valve mechanism 20 when the valve mechanism includes flats 54A and 54B to receive the first arm 51 and the second arm 52 as depicted in figure 8) to either of the first or second arms, wherein the dual latching valve is placed into [the] metastable state during which fluid may pass through both the first and second valves (considered the state depicted in figure 8), and applying a second force (considered a force from the side surfaces of the valve mechanism 20) to either of the first or second arms, wherein the dual latching valve is removed from the metastable state, and wherein at least one of the first and second valves is closed (considered the positions depicted in figure 9, figure 10 and figure 11).
In regards to claim 18, the Lee reference discloses wherein the first force is applied by an external source (considered the source of fluid pressure within the first tube 31 and the second tube 32).
In regards to claim 19, the Lee reference discloses wherein the first force is applied to either of the first or second arms when the first or second arms are placed at a rest position (considered the position depicted in figure 8) on an interference mechanism (50).
In regards to claim 20, the Lee reference discloses wherein the interference mechanism comprises a groove (considered the flats 54A and 54B which are grooves relative to the outer surface of the valve mechanism 20) wherein the first or second arms are positioned at the groove of the interference mechanism (as depicted in figure 8).
In regards to claim 21, the Lee reference discloses wherein an interference feature (considered the transition from the flats 54A and 54B to the curved portion of the valve mechanism) comprises a taper (see figure 2) and wherein the second force is applied to the first arm or the second arm to move the first or second arm away from the interference mechanism using the interference feature (it is considered that the transition from the flats 54A and 54B to the curved portion of the valve mechanism 20 would move the first arm and the second arm away from the flats 54A and 54B).
In regards to claim 22, the Lee reference discloses wherein the second force is applied to one of the first or the second arms by removing an interference feature (it is considered that additional rotation of the valve mechanism 20 from the position depicted in figure 8 would remove the first arm and the second arm from an interference feature of the transition from the flats 54A and 54B to the curved portion of the valve mechanism 20).
In regards to claim 25, the Lee reference discloses wherein the first force (considered the force of the fluid pressure within the first tube 31 and the second tube 32) is applied to either the first arm or the second arm includes moving a valve seat (considered the curved surface of the valve mechanism 20 that contacts the first arm and the second arm to force the first arm and the second arm toward the first tube and the second tube, respectively) at either the first or second arms away from the corresponding one of the first or second arms (it is considered that when the valve mechanism 20 is rotated to the position depicted in figure 8, the valve seat of the curved portion of the outer surface of the valve mechanism is moved away from the first arm and the second arm to permit the first force to act on the first arm and the second arm).
In regards to claim 26, the Lee reference discloses wherein the dual latching valve includes the valve seat (considered the curved surface of the valve mechanism 20 that contacts the first arm and the second arm to force the first arm and the second arm toward the first tube and the second tube, respectively)  and wherein applying the second force to one of the first arm or the second arms includes sliding or snapping the valve seat into position (it is considered that the rotation of the valve mechanism between the various positions depicted in figure 9, figure 10 and figure 11 would constitute sliding and/or snapping the valve seat into position).

Allowable Subject Matter
Claims 13, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 13, the prior art of record does not disclose or suggest wherein the removable obstruction is further configured to terminate the metastable state when removed from the valve in combination with the other limitations of the claim.  It is considered that the Lee reference, as applied above, does not disclose or suggest the removable obstruction being removed from the valve to terminate the metastable state since the device of the Lee reference utilizes a key (70) to place the valve mechanism to a set position and that the valve mechanism cannot be moved without the key.  Therefore, the removable obstruction that is removed from the valve to terminate the metastable state is not required with the Lee reference, as applied above.
In regards to claim 15, the prior art of record does not disclose or suggest further comprising a valve seat positioned on a bi-stable membrane, wherein switching the state of the bi-stable membrane terminates the metastable state in combination with the other limitations of the claim.
In regards to claim 23, the prior art of record does not disclose or suggest wherein the step of applying a first force to either of the first or second arms comprises the step of placing a removable obstruction into the dual latching valve in combination with the other limitations of the claim.  
Claim 24 depends from claim 23, and therefore, claim 24 contains the indicated allowable subject matter of claim 23.
In regards to claim 27, the prior art of record does not disclose or suggest wherein the dual latching valve seat further comprises a bi-stable membrane, and the step of applying a second force to the same one of the first or second arms comprises the step of switching the state of the bi-stable membrane in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCune (US 4691738), Cabrera et al. (US 4653719), Goda (US 3918490) and Grove (US 2556689) disclose various valve assemblies that include a first tube, a second tube, a first arm and a second arm wherein a valve mechanism is operable to control the opening and closing of the first tube and the second tube.  However, the cited references do not disclose an interference mechanism positioned to engage at least one of the first and second valve arms whereby a metastable state is achieved wherein fluid may pass through both the first tube (valve) and the second tube (valve).
Hampsch (US 20030234053), Rose (US 3411534) and Haynes (US 4282902) disclose various valve assemblies having a first tube and a second tube which are opened independently to permit a fluid flow through either the first tube, the second tube, both the first tube and the second tube or neither tube.  The cited references does not disclose or suggest a first arm and a second arm to define a first valve and a second valve with the first tube and the second tube, respectively, wherein either a removable obstruction is removed from the valve to apply the second force or wherein the valve seat comprises a bi-stable membrane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753